Citation Nr: 1217720	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  03-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure and for the purposes of accrued benefits. 

2.  Entitlement to service connection for diabetic nephropathy, to include as secondary to diabetes mellitus and due to herbicide exposure, for the purposes of accrued benefits. 

3.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus and due to herbicide exposure, for the purposes of accrued benefits.

4.  Entitlement to service connection for cardiovascular disease, to include as secondary to diabetes mellitus and due to herbicide exposure, for the purposes of accrued benefits.

5.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or being housebound for the purposes of accrued benefits. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1958 to August 1962 and from July 1965 to February 1980.  He died in June 2010 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2002 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Louis, Missouri.  Prior to his death, the Veteran perfected an appeal to the Board which included the claims listed above.  In August 2004 and December 2009, the case was remanded by the Board for additional procedural and evidentiary development.  

The case has now returned to the Board; unfortunately, the Veteran passed away before a decision could be made regarding his appeal.  Following the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits that was received by the RO in October 2010.  Her claims were denied in a July 2011 rating decision.

During the pendency of the Veteran's appeal, Congress enacted the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating a new 38 U.S.C. § 5121A allowing substitution in the case of the death of a claimant who dies on or after October 10, 2008).  This change in law permits an eligible person to process any pending claims when a Veteran dies to completion.  Such request must be filed not later than one year after the date of the Veteran's death and, as provided for in this new provision, a person eligible for this substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title . . . ." Id; 38 U.S.C.A. § 5121A (West 2002). 

In July 2010, at the time she filed her claims for DIC, the appellant requested that she be substituted as the claimant in the Veteran's appeal that was pending before the Board.  The RO thereafter determined in an April 2011 administrative decision that the appellant could properly be substituted as the claimant in the pending appeal and has issued her several supplemental statements of the case (SSOCs) addressing the issues currently before the Board.  As these claims remained denied, the case has returned to the Board for additional appellate action.  

In April 2012, subsequent to issuance of the July 2011 supplemental statement of the case (SSOC), the appellant's representative submitted evidence pertinent to the claims on appeal.  This evidence, consisting of a list of ships that operated in the inland waters of the Republic of Vietnam, was accompanied by a waiver of initial RO consideration.  Thus, the Board will consider the claims on the merits.  See 38 C.F.R. § 20.1304 (2011).



FINDINGS OF FACT

1.  The Veteran's active duty service did not include visitation or duty on the ground or inland waters of the Republic of Vietnam.

2.  Diabetes mellitus was not present in service or until years thereafter, and is not etiologically related to any incident of service including exposure to herbicides.  

3.   Diabetic nephropathy was not present in service or until years thereafter, and is not etiologically related to any incident of service including exposure to herbicides or a service-connected disability.  

4.  Peripheral neuropathy of the upper and lower extremities was not present in service or until years thereafter, and is not etiologically related to any incident of service including exposure to herbicides or a service-connected disability.  

5.  Cardiovascular disease, diagnosed as coronary artery disease (CAD), was not present in service or until years thereafter, and is not etiologically related to any incident of service including exposure to herbicides or a service-connected disability.  

6.  The Veteran was not blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.

7.  The Veteran's service-connected disabilities are not shown to have been so disabling as to render the Veteran bedridden, unable to care for his daily needs, or unable to protect himself from the hazards incident to his environment.  

8.  The Veteran had no single service-connected disability that was rated as 100 percent disabling.
CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service or exposure to herbicides.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Diabetic nephropathy was not incurred in or aggravated by active service or exposure to herbicides and is not proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

3.  Peripheral neuropathy of the upper and lower extremities was not incurred in or aggravated by active service or exposure to herbicides and is not proximately due to or the result of a service-connected disability .  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

4.  Cardiovascular disease, diagnosed as CAD, was not incurred in or aggravated by active service or exposure to herbicides and is not proximately due to or the result of a service-connected disability .  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5121; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.

5.  The criteria for SMC based on the need for aid and attendance or being housebound have not been met.  38 U.S.C.A. § 1114(l), (s); 38 C.F.R. §§ 3.350(b), 3.351(c), 3.352(a).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

As noted in the Introduction above, the Veteran, at the time of his death, had pending claims of entitlement to service connection for diabetes mellitus, various diabetic complications, CAD, and SMC.  The RO has determined that the appellant, under the amended law (i.e., 38 U.S.C.A. § 5121A), may be substituted in his place for purposes of completing these claims.  The appellant continues the Veteran's previous contentions that his diabetes, nephropathy, peripheral neuropathy, and CAD were incurred due to active duty service and exposure to herbicides in the Republic of Vietnam.  The appellant also contends that service connection is warranted for nephropathy, peripheral neuropathy, and CAD as secondary to diabetes.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as diabetes mellitus and cardiovascular-renal disease, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

The Board turns first to the Veteran's contention that service connection for diabetes mellitus, peripheral neuropathy, and CAD is warranted on a presumptive basis as diseases associated with herbicide exposure.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides.  38 C.F.R. §§ 3.307, 3.309.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  The presumption requires that the veteran have actually been present on the landmass or the inland waters of Vietnam.  Haas v. Peake, 525 F.3d 1168 (2008); VAOPGCPREC 27-97.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, Type 2 diabetes shall be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).

The appellant contends that the Veteran was exposed to herbicides while his ship, the USS TAKELMA, was anchored in DaNang Harbor in Vietnam in 1968.  Although the evidence establishes that the USS TAKELMA spent several days anchored in DaNang Harbor in Vietnam, there is no indication that the Veteran was ever present in the landmass of Vietnam.  Reports from the U.S. Army and Joint Services Records Research Center (JSRRC) dated in October 2006 and June 2011 confirm that the Veteran's ship operated in the waters around Vietnam in July, October, and November 1968, but also note that the available ship histories and logs do not document that any personnel physically set foot in Vietnam.  Similarly, the National Personnel Records Center (NPRC) in July 2005 found that the Veteran's service records did not mention that he had set foot in Vietnam.  Service personnel records show that the Veteran received the Vietnam Service Medal, but this alone does not establish that a veteran was ever on land in Vietnam.  See Haas, supra.  Thus, there is no official service record that documents the Veteran's presence on the Vietnam landmass.  

The Veteran also never reported that he had been physically present in Vietnam.  In statements dated throughout the claims period, he wrote that the USS TAKELMA was anchored for several days in DaNang Harbor or operated within 14 miles of the coast.  Similarly, in a June 1968 letter written to his mother during active duty, the Veteran stated that he was on his way to Vietnam to patrol the coastline.  These statements, while establishing that the Veteran was present on a naval vessel outside of Vietnam, do not support a finding that he was ever physically present in Vietnam.  

The appellant also contends that the Veteran's presence in DaNang Harbor in 1968 is sufficient to determine he served in Vietnam's inland waterways.  The evidence establishes that the USS TAKLEMA anchored in DaNang Harbor for at least two days in July 1968.  After reviewing the ship's logs, both the National Archives and Records Administration (NARA) in May 2011 and the U.S. Armed Services Center for Unit Records Research (CURR) in June 2011 found that the USS TAKELMA was anchored in DaNang Harbor.  However, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 10(k) (VA Manual) specifically notes that, "[s]ervice aboard a ship that anchored in an open deep-water harbor, such as Da Nang... does not constitute inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides, unless the Veteran served as a coxswain aboard ship and reports going ashore during anchorage."  

The appellant has also submitted a March 2011 statement from another veteran who served aboard the USS TAKELMA and was awarded service connection for disabilities based upon presumed exposure to herbicides.  However, the Board notes that previous decisions from the RO and the Board pertaining to other veterans have no precedential value and are binding only with regard to the specific case decided.  See 38 C.F.R. § 20.1303; see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  Finally, the appellant's representative submitted a list of ships that served within the inland waters of Vietnam, but the USS TAKLEMA is not among the included vessels.  The Board therefore finds that DaNang Harbor is not considered an inland waterway of Vietnam, and the presumptions contained in 38 C.F.R. §§ 3.307 and 3.309 pertaining to herbicide exposure are not applicable to this case.  

Diabetes and CAD are also subject to presumptive service connection as chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  The record is clear, however, that the Veteran's disabilities were initially identified many years after service.  The service treatment records are negative for evidence of diabetes or heart problems, and laboratory testing and chest X-rays dated throughout the Veteran's periods of active duty service are negative for abnormalities.  The Veteran was first diagnosed with diabetes mellitus in 1989 by a private physician and CAD was not diagnosed until July 1990, both approximately 10 years after his separation from active duty service.  As there is no showing of diabetes or CAD in service or to a compensable degree in the year after service, presumptive service connection for these disabilities as chronic diseases is not warranted.

The Board must now determine whether the Veteran's disabilities are directly due to active duty service.  As noted above, the record does not establish that the Veteran set foot in Vietnam or served in its inland waterways and the presumption pertaining to herbicide exposure is therefore inapplicable.  See 38 C.F.R. §§ 3.307, 3.309.  The appellant has contended that the Veteran received direct exposure to herbicides through his service in DaNang Harbor and contaminated air and water.  The current records contains no service department evidence of actual herbicide exposure; in fact, in a May 2009 memorandum, the JSRRC determined that it could not provide any "evidence to support a Veteran's claim of exposure to tactical herbicides while serving aboard a Navy or Coast Guard ship during the Vietnam era."  The memorandum also stated that there was no evidence to indicate naval ships used, stored, tested, or transported tactical herbicides to Vietnam or that shipboard Veterans were exposed to herbicides based on contact with aircraft that flew over Vietnam.  

In support of her claim, the appellant has submitted a copy of a report entitled, "The Da Nang Harbor Report, the Contamination of Da Nang Harbor, Blue Water Navy and Direct Exposure to Herbicides in Vietnam," published by the Blue Water Navy Vietnam Veterans Association (report).  The report addresses contamination levels in DaNang Harbor due, in part, to aircraft spraying of chemical defoliants and confirmed run-off levels for dioxin and other herbicides in the area caused by particles being washed down from higher land into streams and rivers, sprayed from above, and leaked from airplanes into the harbors and bays that fed into the South China Sea. 

These allegations of direct herbicide exposure based upon the Veteran's close proximity to the Vietnam coast, his contact with equipment used in Vietnam, and/or his ingestion by air or through his drinking water, have already have been considered by the Secretary of VA in creating the "bright line" rule against presumptive exposure to deep water vessels.  Crucially, based on reports similar to the one submitted by the appellant, the VA stated that "'we do not intend to revise our long-held interpretation of 'service in Vietnam.'" See Haas at 1194 (citing 73 Fed. Reg. 20,566, 20,568 (Apr. 16, 2008)).  The Board defers to the Secretary's reasonable interpretation regarding the reliability and soundness of the various scientific studies purporting to establish actual herbicide exposure to veterans who served outside the landmass and inwaters of Vietnam.  The Board therefore finds that the evidence of record establishes that the Veteran was not exposed to herbicides, to include Agent Orange, during his service in the waters of Vietnam.  

Service connection is also possible for the claimed disabilities if the record shows that they were otherwise incurred or aggravated due to active service.  However, service treatment records are negative for evidence of any of the disabilities on appeal, and the Veteran's sugar levels, chest X-rays, extremities, and genitourinary system were all consistently found to be normal during service.  The Veteran did complain of chest pain on two occasions in July 1961 and July 1977, but chest X-rays at the time were negative for abnormalities and no diagnoses were rendered.  The Veteran has argued that he manifested symptoms associated with diabetes mellitus during service in June 1977, when he reported feeling weak, having cold sweats, and clamminess, but there is no indication that these complaints were associated with diabetes.  Furthermore, on an August 1978 dental health questionnaire, the Veteran denied experiencing diabetes, kidney trouble, or heart disease.  Thus, the Veteran's service records do not support his claims for service connection. 

The record does, however, establish the presence of the claimed disabilities during the claims period.  As noted above, the Veteran was diagnosed with diabetes mellitus in 1989 with findings of CAD in July 1990.  Several years later, in September 1992, he began to manifest signs of neuropathy in his lower extremities such as coolness at night and dysesthesia.  A nerve conduction study in June 2001 confirmed the presence of  peripheral neuropathy.  April 2001 and October 2001 letters from the Veteran's private physicians also clearly document the presence of peripheral neuropathy and renal disease associated with the Veteran's diabetes.  The Veteran continued to undergo treatment for these disabilities up until his death in June 2010.  The first element of service connection-the presence of the current disabilities-is therefore demonstrated. 

Although the record clearly shows diagnoses and treatment for the claimed disabilities, the evidence does not establish that an injury was incurred during service.  As discussed above, the Board has found that the Veteran was not exposed to herbicides during his active duty service, either on a presumptive or direct basis, and service treatment records are negative for complaints, treatment, or findings related to the disabilities on appeal which were first diagnosed a decade after the Veteran's separation from military service.  The Veteran alleged that his complaints of weakness during service in June 1977 were symptoms of diabetes mellitus.  The Veteran is competent to report injuries that occurred during service, but in this case, as the Veteran is attributing specific medical symptoms to a diagnosis, the Board finds that his lay statements are outweighed by the objective evidence of record which shows that no diagnosis was rendered in response to the Veteran's 1977 complaints.  Additionally, diabetes was not diagnosed until 1989, more than 10 years after the Veteran's treatment for weakness during service.  Therefore, an in-service injury is not established.

There is also no competent evidence of a link between the Veteran's disabilities and his active duty service.  An August 2003 letter from one of the Veteran's private physicians notes that Agent Orange could not be ruled out as a causative agent for the Veteran's condition, but the Board has determined that the Veteran was not exposed to herbicides during his active duty service.  None of the Veteran's other physicians have provided a medical opinion in favor of a link between service and the disabilities on appeal, and post-service treatment records are also negative for such evidence.  

The Board has considered the statements of the Veteran and the appellant connecting his disabilities to service, but as lay persons, they are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran and the appellant are competent to testify as to observable symptoms, such as the onset of symptoms associated with the claimed disabilities, but finds that their opinions as to the cause of the conditions simply cannot be accepted as competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).  In any event, neither the Veteran nor the appellant have reported a continuity of symptoms associated with the claimed disabilities.  

In sum, the post-service medical evidence of record shows that the first evidence of the Veteran's claimed disabilities was almost 10 years after his separation from active duty.  The Board has determined that the Veteran was not exposed to herbicides and there is no competent evidence that the Veteran's disabilities are related to an actual event or injury during his military service.  The Board therefore concludes that the evidence is against service connection on a direct basis.  

Although the record contains some competent evidence of a link between the Veteran's diabetes mellitus and his nephropathy, peripheral neuropathy, and CAD, as service connection is not warranted for diabetes mellitus, service connection for other conditions on a secondary basis is not possible.  See 38 C.F.R. § 3.310 (2011) (Service connection is warranted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability).  Accordingly, the Board must conclude that the preponderance of the evidence is against the claims and they are denied.  38 U.S.C.A. § 5107(b) (West 2002).


SMC Claim

The appellant contends that entitlement to SMC is warranted as the Veteran was housebound prior to his death and required constant care due to service-connected disabilities.  SMC is payable where a veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  

A veteran shall be considered to be in need of regular aid and attendance if: he/she is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity; or establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See also 38 C.F.R. § 3.351(c).  

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran and his or her spouse to dress or undress themselves, or to keep clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran or his or her spouse to feed themselves; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect themselves from the hazards or dangers of the daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a).

It is mandatory for VA to consider the enumerated factors within the regulation, and at least one of the enumerated factors be present.  Turco v. Brown, 9 Vet. App. 222 (1996).  In order for the Veteran to prevail in the claim, the evidence must show that it is a service-connected disability that has resulted in the need for regular aid and attendance.  Prejean v. West, 13 Vet. App. 444 (2000).

The regulations also provide additional compensation on the basis of being housebound where a veteran has, in addition to a single, permanent service-connected disability rated 100 percent disabling, (1) additional service-connected disability or disabilities independently evaluated as 60 percent or more disabling which are separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or, (2) is permanently housebound by reason of service-connected disability or disabilities. A veteran will be considered housebound where the evidence shows that, as a direct result of his service-connected disability or disabilities, he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

At the time of his death in June 2010, the Veteran was service-connected for bilateral hearing loss, otitis externa, bronchitis, and bilateral onychomycosis and tinea pedis.  All the disabilities were rated as noncompensably disabling for a combined evaluation of zero percent.  As a preliminary matter, the Board notes that the Veteran does not meet the schedular requirements for an award of housebound compensations as he did not have a single, permanent service-connected disability rated 100 percent disabling or additional service-connected disabilities independently evaluated as 60 percent or more disabling.  

With respect to whether SMC on the basis of the need for aid and attendance is warranted, the evidence establishes that throughout most of the claims period, the Veteran was unable to care for himself and required the assistance of others.  However, his physical limitations were the result of nonservice-connected disabilities.  Physicians who examined the Veteran in May 2001 and November 2004 as part of aid and attendance and housebound examinations found that he required the daily personal health care of a skilled provider, but these conclusions were based on symptoms from nonservice-connected diabetes, peripheral neuropathy, heart disease, and vascular problems.  Similarly, the Veteran's private physicians wrote multiple letters in support of the claim for SMC noting that the Veteran was completely disabled and unable to dress independently, clean himself, drive, or stand for long periods.  Their findings were also based on the Veteran's multiple nonservice-connected disabilities, particularly diabetes mellitus with associated neuropathy and renal insufficiency.  There is also no evidence that the Veteran experienced vision problems comparable to blindness or corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less.
In short, while the Veteran was service-connected for several disabilities including bronchitis and skin disorders of the feet, there is simply no competent evidence of record that these disabilities had any impact on his need for health care assistance.  Statements from the Veteran and the appellant dated in May 2003 and July 2004 do not allege the need for aid and attendance due to service-connected disabilities, and it is clear that the Veteran did not require assistance with dressing, toileting, driving, and walking due to his noncompensable service-connected conditions.  It is therefore clear that the requirements for SMC based on aid and attendance or being housebound have not been met.  


Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) defined VA's duties to notify assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) for all claims on appeal was furnished to the Veteran in May 2001 and October 2003 letters, to include notice of the requirements for service connection on a secondary basis.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claims in a November 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although this notice was provided to the Veteran prior to his death and not the appellant, the appellant has substituted herself as the claimant in this appeal under 38 U.S.C.A. § 5121A (West 2002) and is therefore deemed to have received the notice issued to the Veteran.  

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was remedied by the issuance of VCAA notice followed by readjudication of the claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The claims were most recently readjudicated in the July 2011 SSOC.  Therefore, any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  In August 2004, VA contacted the Social Security Administration (SSA) and requested copies of all records pertaining to the Veteran's receipt of disability benefits.  Unfortunately, SSA responded in September 2004 that they were unable to locate the Veteran's records after an exhaustive search.  The Board therefore finds that the Veteran's SSA records are not available for procurement.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for getting an examination under the VCAA is low.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Board acknowledges that VA has not obtained a medical opinion addressing whether the claimed disabilities are etiologically related to the Veteran's active duty service, to include exposure to herbicides such as Agent Orange.  As discussed above, the Board has determined that the Veteran was not exposed to herbicides during service.  The record contains a medical opinion from a private physician stating that Agent Orange could not be ruled out as a causal agent for the Veteran's condition, but in light of the Board's finding regarding the Veteran's actual herbicide exposure, this opinion does not serve to indicate that an association exists between the Veteran's disabilities and active duty service.  The record also contains no other competent evidence providing a link between the current disabilities and active service, and the Board therefore finds that a VA opinion is not required by the duty to assist.  

The Board also finds that VA has complied with the August 2004 and December 2009 remand orders of the Board.  In response to the Board's remands, the Veteran was provided proper VCAA notice, and attempts were made to obtain the Veteran's SSA records and additional service treatment records.  In the August 2004 remand, the Board noted that the Veteran's service records did not include the reports of examinations performed prior to his entry into service and prior to his retirement from active duty.  In August 2004, VA contacted the NPRC and requested the Veteran's enlistment and retirement physicals.  The NPRC responded in September 2004 that the examinations were not a matter of record.  The record does not indicate any other source that might have copies of the Veteran's enlistment and retirement examinations and the Board finds that VA has complied with the August 2004 remand orders with respect to the Veteran's service records. 
The August 2004 and December 2009 Board remands also ordered that additional action was necessary to obtain copies of the deck logs for the USS TAKELMA dating from May 1968 to November 1968, the dates personnel records establish that the Veteran served aboard the vessel.  In compliance with the Board's remand, VA made requests to the NPRC in July 2005, and received a July 2005 response that all records pertaining to the Veteran's service aboard the USS TAKELMA had already been forwarded to VA.  In November 2005, VA requested copies of the deck logs from the National Archives Modern Military Branch, but only received copies of logs from December 1968.  Next, VA contacted the Department of the Navy in January 2010, and later that month was informed that deck logs were only maintained by them for 30 years, at which point they were sent to NARA.  VA then requested additional copies of the deck logs from NARA in April 2011, unfortunately, NARA responded later that month that they were unable to provide free copies of the records.  However, in May 2011, the appellant submitted a copy of a report from NARA (sent in response to a request for information from the appellant) that the Veteran's ship was anchored in DaNang Harbor in Vietnam in July 1968 and was in Guam and Subic Bay in the Republic of the Philippines through May and June 1968.  These findings were confirmed by CURR and JSRRC in June 2011.  

Although VA's more recent attempts to obtain copies of the deck logs from the USS TAKELMA were unsuccessful, the Board notes that the ship's log dating from December 1968 was provided from the National Archives in November 2005.  Additionally, the record also contains deck logs dating from July through November 1968.  These deck logs were submitted by the appellant in May 2010 and were obtained through NARA at the appellant's own expense.  Thus, the claims file currently contains deck logs from the USS TAKELMA dating from July to December 1968, and the record clearly establishes that the ship was not in the waters around Vietnam in May and June 1968 based on responses from CURR and JSRRC.  The Board finds that VA has made reasonable efforts to obtain the deck logs of the USS TAKELMA in accordance with the duty to assist and has complied with the Board's August 2004 and December 2009 remand instructions.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to service connection for diabetes mellitus, to include as due to herbicide exposure and for the purposes of accrued benefits, is denied. 

Entitlement to service connection for diabetic nephropathy, to include as secondary to diabetes mellitus and due to herbicide exposure, for the purposes of accrued benefits, is denied. 

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as secondary to diabetes mellitus and due to herbicide exposure, for the purposes of accrued benefits, is denied.

Entitlement to service connection for cardiovascular disease, diagnosed as CAD, to include as secondary to diabetes mellitus and due to herbicide exposure, for the purposes of accrued benefits, is denied.

Entitlement to SMC based on the need for aid and attendance or being housebound for the purpose of accrued benefits is denied. 

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


